DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
               Election/Restrictions
Applicant’s election of group I in the reply filed on 11/30/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5, 11-17 with elected species of p14 protein of reovirus and Vesicular stomatitis virus are considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The term “derived” in claims 2-5, 14, is a relative term which renders the claim indefinite. The term “derived” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicants are suggested  amending  the claims in order to overcome the rejection.
     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO  2012040825 A1 to Roy et al. 
Roy et al. teach a genus Orthoreovirus such as  avian, mammalian and reptilian reoviruse, comprising a fusion-associated small transmembrane protein selected from the group consisting of P10, P14, , PI5 and P22 of different origins of reoviruses. The recombinant polypeptide with the ectodomain of p14 fusion-associated small transmembrane (FAST) protein capable of using a fusion protein upon it is expressed by a viral expression vector. The expression vector can be a plasmid or viral vector. Therefore, as it is described recombinant viral vector comprising a sequence encoding said polypeptide P14 with the fusion associated transmembrane  SFAST protein from a reptile reovirus. This disclosure  meets the limitation of claims 1, 2 and 3. 
Claims 1-5, 11, 14-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Brown et al. J Virol. 2009 Jan;83(2):552-61. doi: 10.1128/JVI.01921-08. Epub 2008 Oct 29.
Brown et al. teach that a fusogenic orthoreoviruses that express nonstructural fusion-associated small transmembrane (FAST) proteins that induce cell-cell fusion and syncytium formation. They have inserted the gene encoding the p14 FAST protein of reptilian reovirus into the genome of vesicular stomatitis virus (VSV). Expression of the p14 FAST protein by the VSV/FAST recombinant gave the virus a highly fusogenic phenotype in cell culture. The growth of this recombinant fusogenic VSV strain was unaltered in vitro but was significantly enhanced in vivo. The VSV/FAST recombinant consistently generated higher titers of virus in the brains of BALB/c mice after intranasal or intravenous infection compared to the parental VSV/green fluorescent protein (GFP) strain that expresses GFP in place of p14. Inserting the FAST into the VSV with ∆M51 deleted mutant (ΔM51-VSV/FAST). This type of the INF-induced mutation exhibits an attenuated toxicity in vivo and thus these fusogenic properties  will display good tumor targeting but enhanced spread in permissive tumor cells and may prove to be a superior oncolytic virus. Fusogenic viruses have also been demonstrated to have an enhanced ability to induce antitumoral immunity following oncolysis in mouse models of cancer. We are currently testing our novel fusogenic VSV vector as an oncolytic therapeutic. 
Claim(s) 1-4 and 11-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by WO 2010/0250056 or rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US Patent No. 10,603,351B2 both to Bell et al. 
Bell et al. teach that in selected embodiments, the invention provides methods of treating proliferating cells, such as a cancer, in a host, such as a human patient, which involve administering an effective amount of each of a combination of oncolytic viruses to the patient so as to induce a contemporaneous synergistic oncolytic infection of cancer cells by the viruses, wherein one of the combination of viruses is a VSVexpressing a membrane fusion protein. Alternatively, methods may involve treating the patient with an effective amount of a VSV expressing a reovirus Fusion Associated Small Transmembrane (FAST)  protein (See Fig. 5 and Detail description ). 
In paragraph. (38), the inventor et all described that in various aspects, the invention provides compositions and methods for treating cancers, and related conditions such as treatment of benign, inoperable mass. For example the invention may involve the treatment of cancers characterized by the presence of solid tumors, including both primary and metastatic solid tumors, including carcinomas of breast, colon, rectum, lung, oropharynx, hypopharynx, esophagus, stomach, pancreas, liver, gallbladder and bile ducts, small intestine, urinary tract (including kidney, bladder and urothelium), female genital tract, (including cervix, uterus, and ovaries as well as choriocarcinoma and gestational trophoblastic disease)
Therefore, the cited reference anticipates claims 1-4 and 11-17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648